



Exhibit 10.5
vwrgmbhlogo.jpg [vwrgmbhlogo.jpg]
EMPLOYMENT AGREEMENT
by and between
Dr. Nils Clausnitzer


and
VWR International Management Services
GmbH & Co. KG
Hilpertstraße 20a
D-64295 Darmstadt
§ 1 - Activities
(1)
Effective January 1, 2016 you will be employed with our company as the Senior
Vice President and President EMEA-APAC Lab and Distribution Services. At the
same time, you will be included in the circle of executive officers of the VWR
International Management Services GmbH & Co. KG Company.

(2)
You will perform the tasks you are assigned with faithfully and using your best
efforts and act according to the instructions given by the company management
and superiors / persons entrusted by the latter.

(3)
We are entitled to charge you with other equal tasks which correspond to your
knowledge and abilities.

(4)
We reserve the right to transfer you within the entire company in the scope of
Section 3 if this can reasonably be expected when carefully considering the
corporate interests and your personal interests.

§ 2 - Place of Work
(1)
Regarding organizational aspects you are allocated to the Darmstadt site. We
reserve the right to transfer you to another place of work in the scope of § 1
Section 3 and 4 if this can reasonably be expected when considering corporate
interests and your individual interests.

(2)
In case of a company-induced transfer to another place of work, we reimburse the
moving





--------------------------------------------------------------------------------





expenses to a reasonable amount in the scope of the tax provisions upon
presentation of corresponding supporting documents.
§ 3 - Remuneration
(1)
Your activities are remunerated at the end of each month by payment of a salary
amounting to a gross sum of € 26,800 per month. At the end of each month, the
remuneration is paid by remittance into the bank account indicated by you.
Taking into account 12.5 monthly salaries your fixed annual salary amounts to a
gross sum of € 335,000.

(2)
In case of good performance and depending on the economic results, a variable
bonus may be paid. There is no legal right to this bonus, even in case of
repeated payment. The MIP (Management Incentive Plan) is decisive for the
determination of this bonus. For the year 2016, your bonus objective amounts to
75% of your fixed annual salary according to the provisions of the incentive
plan. You will receive a separate letter on the details of the bonus provisions.
For the year 2016 you will receive a guaranteed gross bonus payment of €
251,250.

(3)
By payment of the above remuneration, all activities to be performed by the
employee according to this Employment Agreement are compensated. In particular,
overtime is not remunerated separately.

(4)
You are bound to secrecy regarding the amount of your remuneration.

§ 4 - Equity & Long Term Incentives
(1)
You will be eligible to participate in the VWR Corporation 2014 Equity Incentive
Plan. Initially, you are eligible to receive a one-time award under the Equity
Incentive Plan in the form of options to purchase VWR Corporation’s common
stock. The targeted value of this award is $780,000.00. The number of stock
options shall be calculated on the date your employment commences in accordance
with the Company’s option valuation practices. The details of this grant will be
provided in, and subject to, separate documentation.

§ 5 - Assignment and Pledging
Assignment or pledging of claims from the employment, in particular claims for
remuneration, require our consent.
§ 6 - Company Car
In your role as defined in § 1, you are provided with a company car on the basis
of a separate company car agreement. Furthermore, the provisions of use result
from the Car Policy as amended.
§ 7 - Reimbursement of Expenses
The reimbursement of costs resulting from business trips are subject to our
general provisions on the reimbursement of traveling expenses.




--------------------------------------------------------------------------------





§ 8 - Inability of Performance and Continued Payment of Salary
(1)
You are obliged to announce any inability of performance and its expected
duration immediately if possible prior to start of work. On request, the reasons
for the inability of performance are to be communicated.

(2)
If inability of performance lasts more than two calendar days, you are obliged
to present a doctor's note on the inability of performance and the expected
duration at latest on the next working day. We reserve the right to request the
presentation of a doctor's note on the inability of performance even earlier. If
the inability of performance lasts longer than indicated in the doctor's note,
you are obliged to submit a new doctor's note within three working days after
the certified end of the inability of performance. Also in this case, exceeding
of the certified time of inability of performance is to be announced
immediately.

(3)
In case of inability of performance due to sickness, the payment of your salary
is continued according to the legal provisions.

(4)
If the inability of performance was induced by a third party, you herewith
transfer to us already today the claims for damages amounting to the continued
payment of salary to be made by us. In this case, you undertake to provide us
with any information required for assertion of the claims.

§ 9 - Second Occupation
(1)
You undertake to devote your full efforts to our company and to perform a second
occupation only after our prior written consent.

(2)
We will consent to a second occupation insofar as reasonable corporate interests
are not impaired.

(3)
We can revoke our consent at any time if reasonable corporate interests are
impaired while taking into account your personal interests.

§ 10 - Vacation
(1)
At the moment, you are entitled to paid annual vacation of 30 working days. The
vacation year shall be equal to the calendar year. During this period the
vacation is to be granted and to be taken.

(2)
The time of vacation is to be consented with us considering the corporate
requirements and your personal requests.

(3)
In case of urgent corporate or personal reasons, the right to vacation can be
transferred to the following year. In order to prevent lapse of the entitlement
to vacation, it is to be taken by 31 March of the following year at latest.

(4)
In the year of joining and in the year of resignation, you are granted one
twelfth of your annual vacation for each started month of employment. If you
retire or are disabled otherwise, you are entitled to the entire annual
vacation.





--------------------------------------------------------------------------------





(5)
We pay an annual vacation allowance currently amounting to a gross sum of €
613.50. The vacation allowance will be paid together with the salary for June.
In the year of joining and in the year of resignation, the vacation allowance
will be paid on a pro rata basis. Part-time employees receive a vacation
allowance for their contractual working time in proportion to the full- time
employment.

§ 11 - Work Results and Inventions
(1)
You undertake to notify us of all work results as well as observations and
experience made in the scope of your activity and to provide them to us for
exclusive use and free disposal.

(2)
Insofar as work results are subject to the legal provisions on employee
inventions, the provisions of this law shall apply to you as well as to us
without any restrictions.

(3)
We undertake to keep the notified development results confidential as long as
this is required by your reasonable concerns while this obligation expires when
the development result is in-house or general state-of-the-art and / or
otherwise known to the public. You will grant us an irrevocable and exclusive
right of use of these development results.

(4)
You are always prepared to give explanations required for the development,
transfer, or abandonment of industrial property rights. This obligation shall
survive the end of the employment.

§ 12 - Publications and Talks
Publications as well as other papers or talks are to be submitted for approval
prior to publication insofar as reasonable corporate interests are affected.
§ 13 - Confidentiality
(1)
You undertake to keep strictly confidential towards unauthorized persons - also
within the company - all confidential business matters and operations, in
particular business and trade secrets of which you may obtain knowledge in the
scope of your activity.

(2)
The obligation to secrecy survives the resignation from the company.

§ 14 - Behavior at Work Place
Behavior at the work place is subject to the respective provisions of our Code
of Conduct.
§ 15 - Termination of Employment
(1)
The employment agreement can be terminated by giving six months' notice to the
end of the quarter. If longer periods of notice than the above are stipulated by
law, they shall apply to both parties. The right to termination for cause shall
remain unaffected thereby.

(2)
Termination requires the written form for being effective.

(3)
Without termination the employment shall expire at the end of the month
preceding the first





--------------------------------------------------------------------------------





payment of old age insurance benefits, at latest after expiry of that month as
from which you are entitled to full old age insurance benefits.
(4)
In any case, the employment ends upon expiry of the month in which you reach the
retirement age stipulated by law.

(5)
If your employment with VWR is terminated (i) by VWR without Cause (as defined
on Annex 1) or (ii) by you for Good Reason (as defined on Annex 1), you will be
entitled to receive (A) an aggregate amount equal to one and a half times the
sum of your base salary then in effect and your target bonus for the year in
which such termination occurs, payable in equal installments on VWR's regular
payroll dates during a period of twelve months after such termination and (B)
continued health benefits for a period of twelve months after such termination.

(6)
The payments (and benefits) described in the immediately preceding sentence and
paid (or rendered) more than sixty (60) days after your termination are subject
to your execution of a general release of all current and future claims in the
form of a consent form. VWR will send this consent form within fifty (50) days
of your termination. You agree to be subject to those restrictions set forth on
Annex 1.

(7)
If you incur a Disability (as defined on Annex 1), you will be entitled to
receive a lump-sum payment, as soon as practicable following your Disability but
in no event later than March 15 of the calendar year following the calendar year
in which such Disability is incurred, in an amount equal to the target amount of
your bonus for the year in which such Disability is incurred, prorated for the
portion of such year during which you were employed with VWR. In addition, you
shall be entitled to receive payments of your base salary until payments to you
under VWR’s long-term disability plan commence but in any event for a period not
to exceed 18 months from the date of your termination of employment.

(8)
If your employment with VWR is terminated by reason of your death, your
beneficiary or estate, as applicable, will be entitled to receive a lump-sum
payment as soon as practicable following your death but in no event later than
March 15 of the calendar year following the calendar year in which your death
occurs, in an amount equal to the target amount of your bonus for the year in
which your death occurs, prorated for the portion of such year during which you
were employed with VWR.

(9)
You shall be under no obligation to seek other employment for any reason or
to    mitigate any severance payments following a termination of your employment
with VWR for any reason. In addition, there shall be no offset against amounts
due to you upon termination of your employment with VWR on account of any
compensation attributable to any employment subsequent to your employment with
VWR. Either you or VWR may terminate your employment with VWR at any time.

(10)
Except as provided above in this Severance/Restrictive Covenants section, you
shall not be entitled to any other salary, compensation or benefits from VWR
after termination of your employment with VWR, except as otherwise specifically
provided for in VWR's employee benefit plans or as otherwise expressly required
by applicable law.





--------------------------------------------------------------------------------





§ 16 - Release from Work
We are entitled to release you from work upon termination of the employment
until expiry of the period of notice taking into account the outstanding
vacation and other work time bonuses while continuing to pay the remuneration to
which you are entitled insofar as we have reasonable interests in your premature
suspension warranting protection.
§ 17 - Return of Documents and Other Items
We retain title to all documents or other items such as samples, catalogues,
price lists, drawings, etc. provided to you. They are to be returned at our
request and after termination of the employment agreement; in case of suspension
they are to be returned immediately and without being requested to do so.
§ 18 - Cut-off Periods
(1)
The claims of both parties from the employment are to be asserted in writing
within a cut-off period of three months after the due date. After expiry of this
period the assertion is excluded.

(2)
If the other party rejected the claim in writing or did not respond timely, the
claim is to be enforced legally within a period of three months.

§ 19 - Final Provisions
(1)
This Employment Agreement constitutes the entire agreement between the parties.
Any collateral agreements have not been made. Previous written or oral
arrangements or employment agreements are canceled herewith. The general
corporate provisions shall also apply to this Employment Agreement.

(2)
Modifications of and / or supplements to this agreement require the written form
for being effective. Oral or implicit agreements on the revocation of the
written form are ineffective.

(3)
Should provisions of this agreement be legally ineffective in whole or in part,
the remaining provisions shall remain unaffected thereby.

Darmstadt, 23. November 2015
VWR International Management Services
GmbH & Co. KG
 
I herewith agree to
the above provisions:
 
November 23, 2015
(date)
 
 
/s/ Henrik Russmann
 
 
/s/ Dr. Nils Clausnitzer
Henrik Russmann
 
 
Dr. Nils Clausnitzer







